This case is controlled by the decision in Green v. Spires. ante. 719.
                       No. 13116. MARCH 12, 1940.
T. Sanders as sheriff levied on two tracts of land under an execution against D. B. Cook, and both were sold and conveyed by the same deed to A. T. Land. A. T. Land sold one of the tracts to E. C. Adams. Adams died, and his widow remained in possession as his sole heir at law. D. B. Cook died; and Mrs. Green, having become administratrix upon his *Page 725 
estate, instituted an action against Sanders, Land, and Mrs. Adams, to cancel the deeds executed by the sheriff and by Land, as clouds on title of Cook's estate, and to recover possession from Mrs. Adams. The grounds of attack upon the deeds were identical with those made in a separate suit instituted in the same court by the same plaintiff against Spires, purchaser from A. T. Land of the other tract conveyed by the sheriff. The petition as amended, in each of the cases, was dismissed on demurrer, and the plaintiff excepted. The judgment of the trial court in the case of Spires has been affirmed. Green v.Spires, 189 Ga. 719. The decision in that case is controlling as a precedent, and consequently the judgment in the instant case must be
Affirmed. All the Justices concur.